Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kevin He on September 1, 2022.

The application has been amended as follows: 
Replace claim 1 with the following:

	1. (Currently Amended)	A data storage device, comprising:
	a controller; and
	a non-volatile memory device coupled to the controller, wherein the non-volatile memory device is configured to:
decode data;
extract metadata from the decoded data; and
transfer the extracted metadata to the controller  and wherein the non-volatile memory device comprises:
at least one memory die; and
at least one complementary metal oxide semiconductor (CMOS) device coupled to the at least one memory die, wherein the CMOS device comprises an error correction code (ECC) unit.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 35-18 and 20 are allowed over the prior art of record because none of the prior art of record teaches or fairly suggests the claimed features of non-volatile memory device configured to decode data, extract metadata from the decoded data, and transfer the extracted metadata to the memory controller, as claimed in the independent claims 1, 8 and 16.
Claim 2 is allowed over the prior art of record because none of the prior art of record teaches or fairly suggests the claimed data storage device that including an ECC unit having a flash translation layer module, an encode and a decoder, as claimed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137